UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number of issuing entity: 333-130684-32 Morgan Stanley Capital I Trust 2007-IQ14 (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-130684 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) LaSalle Bank National Association (Exact name of sponsor as specified in its charter) Morgan Stanley Mortgage CapitalHoldings LLC, successor-in-interest by merger to Morgan Stanley Mortgage Capital Inc. (Exact name of sponsor as specified in its charter) Principal Commercial Funding II, LLC (Exact name of sponsor as specified in its charter) Royal Bank of Canada (Exact name of sponsor as specified in its charter) Prudential Mortgage Capital Funding, LLC (Exact name of sponsor as specified in its charter) New York 32-0205974 30-0424362 61-1531782 42-6668368 42-6668369 42-6668370 42-6668371 42-6668372 (State or other jurisdiction of incorporation or organization of issuing entity) (I.R.S. Employer Identification No. of issuing entity) 1585
